Citation Nr: 1544549	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-41 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, for left knee trauma with limitation of flexion.

Entitlement to an increased rating, greater than 10 percent, for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied an increased rating for "limitation of motion and laxity of the lateral collateral ligament" of the left knee.  The Veteran appealed from the denial, and in a September 2010 the RO issued a decision granting two separate 10 percent ratings for the left knee; one for limitation of flexion, the other for instability.  As this was only a partial grant of the benefit sought, the RO also issued a statement of the case, and the Veteran perfected his appeal to the Board that same month.

In November 2013 the RO issued a decision granting a noncompensable rating for limitation of extension of the left knee.  The Veteran did not appeal from the determination, and the matter is not before the Board. 

Of note, over the course of the appeal the Veteran raised the matter of entitlement to a total disability rating based on individual unemployability (TDIU) in August 2009.  Because a claim for TDIU is part and parcel of a claim for increase, Rice v. Shinseki, 22 Vet. App. 447 (2009), referral of this matter is not appropriate.  Nonetheless the Board recognizes the Veteran's claim and advises the RO to proceed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his September 2010 VA examination, the Veteran indicated that he had applied to US Social Security Administration (SSA) for disability benefits.  Unfortunately, no effort on the part of VA has been made to attempt to locate and associate available SSA records with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims on appeal, including entitlement to increased ratings for left knee instability and limitation of flexion, as well as entitlement to total disability rating based on individual unemployability.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




